Citation Nr: 1537210	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 25, 2008, and in excess of 20 percent since July 25, 2008 for left shoulder impingement or adhesive capsulitis ("left shoulder disability").  

2.  Entitlement to an evaluation in excess of 10 percent prior to July 25, 2008, and in excess of 20 percent since July 25, 2008 for low back strain.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been transferred to the RO in Waco, Texas.

In the April 2006 rating decision, in pertinent part, the RO granted service connection for a left shoulder disability and assigned a 10 percent evaluation effective February 1, 2006; and granted service connection for low back strain and assigned a 10 percent evaluation effective February 1, 2006.  The Veteran appeals for higher initial evaluations.

During the pendency of the appeal, the RO issued a July 2008 rating decision, which in pertinent part, granted an increased 20 percent evaluation for a left shoulder disability effective July 25, 2008; and granted a 20 percent evaluation for low back strain effective July 25, 2008.  The Veteran continues to appeal for higher evaluations for his left shoulder disability and low back strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Travel Board hearing.  A transcript of this hearing is of record.

In April 2012, the Board, in pertinent part, found that the issue of a TDIU had been raised by the record and remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to July 25, 2008, the Veteran's non-dominant left shoulder disability has been manifested by flexion at no less than 90 degrees with pain and abduction at no less than 60 degrees.  

2.  Since July 25, 2008, the Veteran's non-dominant left shoulder disability has been manifested by flexion at no less than 85 degrees with pain and abduction at no less than 85 degrees with pain.

3.  Prior to July 25, 2008, the Veteran's low back strain has been manifested by subjective complaints of pain.  Objective evidence includes forward flexion at no less than 45 degrees with pain.  

4.  Since July 25, 2008, the Veteran's low back strain has been manifested by subjective complaints of pain and associated numbness down both legs.  Objective evidence includes forward flexion at no less than 55 degrees with pain; mild guarding with normal gait; and functional loss exhibited by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing; but, no muscle atrophy, spasms, ankylosis, or radiculopathy.  

5.  The evidence does not show that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to July 25, 2008, the criteria for a 20 percent evaluation for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  Since July 25, 2008, the criteria for an evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  Prior to July 25, 2008, the criteria for a 20 percent evaluation for low back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  Since July 25, 2008, the criteria for an evaluation in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran received notice of the requirements to substantiate a claim for a TDIU in an April 2012 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in January 2006, July 2008, and May 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Higher Evaluation Claims

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).

Left Shoulder

The Veteran's left shoulder disability has been currently evaluated as 10 percent disabling effective February 1, 2006 for painful motion under 38 C.F.R. § 4.59, and 20 percent disabling effective July 25, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Handedness for the purpose of a dominant extremiety rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).  In this case, the evidence (e.g., January 2006 VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the left shoulder is the minor upper extremity.

Under Diagnostic Code 5201 for limitation of motion of the arm, pertinent to the minor upper extremity, a 20 percent evaluation is assigned for limitation of motion of the arm to shoulder level.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202, 5203 (2015).

The Veteran is seeking a higher evaluation for his left shoulder disability.  He asserts that he had chronic left shoulder pain and difficulty raising him arm.  At night, he had problems sleeping due to the left shoulder pain, which prevented him from sleeping on his left side or raising his left arm.  He also said that he used his right arm to raise and hold up his left arm to alleviate the pain.  The Veteran said that he never lifted his left arm above his head to do any lifting.  For treatment of his left shoulder pain, the Veteran had used steroid injections and physical therapy.  See August 2011 Board hearing transcript.  

At a January 2006 VA examination for his left shoulder, the Veteran reported having pain once a week with range of motion, which was alleviated with anti-inflammatories and steroid injections.  He did not use any assistive devices.  His ability to bathe, use the toilet and eat remained intact.  The Veteran reported that his left shoulder disability prevented him from doing any work overhead and he could not lift more than five pounds.  Upon objective evaluation, the VA examiner found that the Veteran was right hand dominant, had a normal posture and gait, and no ankylosis.  Range of motion testing revealed left shoulder flexion at 170 degrees with pain from 90 to 170 degrees, abduction at 170 degrees with pain from 80 to 170 degrees, and internal and external rotation at 90 degrees with pain from zero to 65 degrees.  There was no additional limitation of range of motion upon repetitive use testing.  Nor was any additional pain or weakness found.  No diagnostic testing was performed.  The VA examiner found that the Veteran had decreased range of motion and diagnosed him with left shoulder impingement or adhesive capsulitis.  The VA examiner determined that the Veteran was unable to perform any daily activities or occupation that required overhead work and could not lift more than five pounds.  

A May 2008 private treatment record documents the Veteran's complaints of left shoulder pain and difficulty performing overhead activities.  Steroid injections provided relief from the pain for several months following injection.  Following an objective examination, the Veteran's private treating physician found significant pain with flexion, abduction, and internal and external rotation.  The Veteran had a positive impingement sign.  The Veteran was diagnosed with left shoulder rotator cuff tendinitis.  The Veteran underwent a subacromial injection at the examination.  

A June 2008 private treatment record documents the Veteran's complaints of gradually worsening left shoulder pain.  He reported having limited motion with reaching overhead, out to his side or behind him.  At night, the Veteran had worsened pain and found some relief by lying on his right shoulder.  During his last visit, the Veteran had undergone a shoulder injection which had provided some relief.  Following an objective examination, the Veteran's private treatment physician found that the Veteran had a decreased range of motion of the left shoulder.  Range of motion testing revealed flexion at 120 degrees and abduction at 60 degrees.  No tenderness was found.  He had a positive impingement sign and decreased strength due to increased pain.  The Veteran was diagnosed with chronic left shoulder rotator cuff tendinitis.  

At a July 2008 VA examination, the Veteran reported having left shoulder stiffness and fatigue.  He experienced flare-ups of pain with overhead activities.  No episodes of dislocation or recurrent subluxation were reported.  He alleviated his pain with steroid injections.  No assistive devices were used.  Upon objective evaluation, the VA examiner found no inflammatory arthritis or ankylosis.  The Veteran's gait was not antalgic.  The VA examiner noted that there was tenderness in the acromioclavicular (AC) joint of the left shoulder.  Guarding was also found.  Range of motion testing revealed left shoulder flexion at 100 degrees with pain, abduction at 85 degrees with pain, and external and internal rotation at 30 degrees with pain.  There was no change in range of motion upon repetitive use testing.  No diagnostic testing was performed.  The VA examiner diagnosed the Veteran with left shoulder moderate to severe impingement syndrome.  The VA examiner found that the Veteran's flare-ups did cause functional impairment as the Veteran reported having to take breaks for 30 to 40 minutes during such flare-ups.  

At a May 2014 VA examination, the Veteran reported having left shoulder pain which caused him to avoid using his shoulder.  He continued to have problems lifting his shoulder above his head and reported not doing much lifting of the left shoulder.  He took one tablet of prescription pain medication every eight hours.  The Veteran did not report any flare-ups that impacted his left shoulder function.  Upon objective evaluation, the VA examiner found that the Veteran had no ankylosis or tenderness on palpation of AC joint.  He had a positive Hawkins' impingement test, empty-can test, and cross-body adduction test.  Muscle strength testing was 5/5 for left shoulder abduction and 4/5 for left shoulder forward flexion.  Range of motion testing revealed left shoulder flexion at 85 degrees with pain and abduction at 85 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The VA examiner found functional loss exhibited by less movement than normal, weakened movement, and pain on movement.  The VA examiner determined that the Veteran's left shoulder disability would impact his ability to work, because he was unable to lift his arm overhead due to pain and he was unable to lift or carry with his left arm.  During acute pain flare-ups and/or repetitive use, the VA examiner opined that the Veteran's left shoulder pain would significantly limit his functionality and/or cause weakness, fatigability, or inhibit coordination.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Veteran's left shoulder disability warrants a 20 percent evaluation prior to July 25, 2008.  At the January 2006 VA examination, the evidence demonstrated a decreased range of motion of the arm at the shoulder level (flexion at 90 degrees with pain).  A June 2008 private treatment record revealed that the Veteran's left shoulder had limitation of the arm midway between side and shoulder level (abduction at 60 degrees).  But, as the Veteran's left shoulder is a minor joint, the rating criteria only provides for a 20 percent evaluation.  A 30 percent evaluation requires limitation of motion of the arm to 25 degrees from the side, which the evidence during this period has not demonstrated.  Furthermore, the 20 percent rating includes limitation due to factors such as pain, as well as any limitation upon repetitive use or flare-ups.  

The Board has considered the Veteran's competent and credible reports of pain with overhead motion during this appeal period.  However, the evidence also does not demonstrate that the Veteran's left shoulder disability results in a level of diminished functional capacity consistent with the next higher rating.  No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  Therefore, prior to July 25, 2008, the Veteran's left shoulder disability is no more than 20 percent disabling.

For the period as of July 25, 2008, the Veteran's left shoulder disability warrants a 20 percent evaluation.  The evidence demonstrates that the Veteran's left shoulder disability manifests a decreased limitation of motion of the arm at the shoulder level (flexion at 85 degrees).  Although the May 2014 VA examiner found functional loss exhibited by less movement than normal, weakened movement, and pain on movement, the rating criteria does not provide for a higher evaluation based on functional loss.  See Mitchell, 25 Vet. App. 32.  The Veteran's left shoulder is a minor joint and he has already been evaluated as 20 percent disabling based on limitation of motion of the arm at the shoulder level.  The next higher rating, for a minor joint, only provides for a 20 percent evaluation for limitation of motion midway between side and shoulder level.  Even though the Veteran's left shoulder disability demonstrates functional loss, he is not entitled to a 30 percent evaluation.  Therefore, since July 25, 2008, the Veteran's left shoulder disability is no more than 20 percent disabling.  

Entitlement to an extraschedular rating will be considered below.  

      Low Back Strain

The Veteran's low back strain has been currently evaluated as 10 percent disabling effective February 1, 2006 and 20 percent disabling effective July 25, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran is seeking a higher evaluation for his low back strain.  He asserts that he experienced deep lower back pain when he sat down and tried to get up.  Because walking was sometimes a problem, the Veteran had to sit down a few times.  He also had problems bending back and forth, especially bending forward.  The Veteran said he was conscious of the pain he had when he started bending forward so he avoided it.  He testified that he had not worked since leaving the military in 2006.  The Veteran explained that his specialty was as a mechanic and his back pain and inability to bend forward due to pain prevented him from maintaining employment.  See August 2011 Board hearing transcript.  

At a January 2006 VA examination, the Veteran reported having low back pain once a week with normal daily activity.  He denied having any associated symptoms.  He treated his pain with anti-inflammatories.  He did not use any assistive devices.  The Veteran's ability to bathe, use the toilet, and eat remained intact.  Upon objective evaluation, the VA examiner found that the Veteran had normal posture and gait.  Muscle strength was equal bilaterally.  Sensation was intact and reflexes were normal.  His Lasegue's sign was negative.  Range of motion testing of the thoracolumbar spine revealed flexion at 90 degrees with pain from 45 to 90 degrees, extension at 30 degrees, right and left lateral flexion at 35 degrees with pain at 35 degrees on the right, and right and left lateral rotation at 30 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  No diagnostic testing was performed.  The Veteran was diagnosed with low back strain.  The VA examiner noted no limitations or effects of his low back strain on the Veteran's daily activities and occupation.  

A May 2008 private treatment record documents that the Veteran complained of low back pain.  There were no objective findings noted and no treatment performed.  

At a July 2008 VA examination, the Veteran reported chronic low back pain with flare-ups from prolonged sitting posture greater than 20 minutes.  He changed his posture for relief.  He was able to walk for 20 to 30 minutes.  No other additional limitations or associated features were reported.  He took over-the-counter medication with mild relief.  He did not use any assistive devices.  His was able to perform daily activities, but at a slower pace.  The Veteran had limited driving tolerance due to the increased pain with sitting posture.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait, symmetrical spine, and slow gait.  No ankylosis, atrophy, or spasms were found.  Muscle tone and strength were normal.  Sensation was intact in bilateral lower extremities.  Reflexes were symmetrical.  The Veteran's Lasegue's sign was negative bilaterally.  The VA examiner found diffuse tenderness bilaterally with mild guarding present and no abnormality in gait.  Range of motion testing of the thoracolumbar spine revealed flexion at 55 degrees with pain, extension at 15 degrees with pain, and right and left flexion and rotation at 20 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  No additional limitation of joint function or functional loss caused by pain, fatigue, weakness, lack of endurance or incoordination was found.  The VA examiner found no intervertebral disc syndrome (IVDS).  No diagnostic testing was performed.  The Veteran was diagnosed with chronic moderately severe lumbosacral strain.  

Private treatment records from March 2010 and October 2010 document that the Veteran continued seeking treatment for chronic low back pain.  The private treating physician noted that the Veteran experienced worsening symptoms with sitting and bending and extending his back.  An objective examination revealed mild tenderness, but no motor sensory deficits and negative straight leg testing.  The Veteran was diagnosed with chronic recurrent musculoskeletal back pain.  

At a May 2014 VA examination, the Veteran reported chronic back pain and associated numbness down his legs.  He said he had flare-ups of pain every two weeks lasting for approximately two weeks.  He reported difficulty with sitting, walking, or standing for extended periods of time.  The Veteran took daily prescription pain medication.  He had steroid injections in the past, but none recently.  He did not use any assistive devices.  Upon objective evaluation, the VA examiner found no tenderness, muscle spasms, atrophy, ankylosis or other neurologic abnormalities.  Muscle strength testing was 5/5, except for his right hip flexion which was 4/5.  Reflexes and sensory examination results were normal.  His straight leg test was negative.  The Veteran had no symptoms due to radiculopathy.  Range of motion testing of the thoracolumbar spine revealed flexion at 75 degrees with pain, extension at 25 degrees with pain, right lateral flexion at 25 degrees with pain, left lateral flexion at 20 degrees with pain, right lateral rotation at 25 degrees with pain, and right lateral rotation at 30 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran had functional loss of the thoracolumbar spine exhibited by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The VA examiner cited the results of a September 2009 x-ray which showed no evidence of acute fracture or subluxation, anatomic alignment of the lumbar spine, and mild osteophyte formation involving L2, L3, and L4 vertebra.  The VA examiner determined that the Veteran's low back strain impacted his ability to work, because he had pain with bending, lifting and carrying, and walking or standing for extended periods of time.  During acute flare-ups of pain and/or repetitive use, the VA examiner opined that the Veteran's low back strain would significantly limit his functionality and/or cause weakness, fatigability, or inhibit coordination.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, prior to July 25, 2008, the Board finds that the Veteran's low back strain warrants a 20 percent evaluation.  The evidence demonstrates that during this period the Veteran's flexion was no less than 45 degrees with pain.  However, a higher 40 percent evaluation is not warranted as the evidence does not demonstrate that the Veteran's low back strain was manifested by flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Moreover, no additional limitation in range of motion was found with repetitive testing.  

The Board has also found that no additional compensation for functional loss is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell, 25 Vet. App. 32, 43.  The objective evidence during this appeal period does not show any other manifestations of functional impairment.  Therefore, prior to July 25, 2008, the Veteran's low back strain is no more than 20 percent disabling.

Since July 25, 2008, the Board finds that the Veteran's low back strain does not warrant a 40 percent evaluation.  The Veteran's low back strain was manifested by flexion of no less than 55 degrees with pain.  Indeed, at his most recent VA examination in May 2014, his forward flexion (75 degrees) was more consistent with a 10 percent evaluation.  The May 2014 VA examiner found functional loss exhibited by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  However, the Board finds that such functional loss would still only warrant a 20 percent evaluation, based on that examination's range of motion testing findings, which coincided with a 10 percent evaluation.  

In addition, even taking into consideration the Veteran's competent and credible reports of flare-ups of low back pain which caused difficulty with bending forward and prolonged sitting, standing, or walking and the objective evidence of functional loss on testing, the Veteran's back does not more nearly approximate the criteria for a 40 percent rating.  Therefore, since July 25, 2008, the Veteran's low back strain is no more than 20 percent disabling.  

Finally, the Board finds that the evidence does not demonstrate that the Veteran had any neurologic abnormalities that would warrant a separate evaluation.  Entitlement to an extraschedular evaluation will be considered below.  

      Extraschedular Consideration

The Board has considered whether the Veteran's left shoulder disability and low back strain present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The Veteran's service-connected left shoulder disability and low back strain are manifested by symptoms of chronic pain, which prevented prolonged walking, sitting, and standing, impeded bending forwarding, limited overhead activity, lifting, carrying, and driving and impaired sleep.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Codes 5201 and 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran currently has a combined evaluation of 60 percent for his service-connected disabilities: left shoulder disability as 20 percent disabling; low back strain as 20 percent disabling; right knee patellofemoral pain syndrome as 10 percent disabling; hypertension with history of second-degree atrioventricular block type I as 10 percent disabling; right hemicolectomy as 10 percent disabling; left elbow medial epicondylitis as 10 percent disabling; painful scars, residual appendectomy and left inguinal hernia scars as 10 percent disabling; and noncompensable evaluations for left Achilles tendonitis; right Achilles tendonitis; residual fracture of the right index finger; left fifth toe bunionectomy; postoperative scar, right inguinal hernia repair; postoperative scar, left inguinal hernia repair; erectile dysfunction; benign prostatic hyperplasia; postoperative scalp cyst scar; scar of the right index finger-tip; left hand or index finger dyshidrotic eczema; tinea pedis of the bilateral feet; plantar warts of the bilateral feet; and bilateral hearing loss.  At a combined 60 evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure of follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran submitted a May 2012 VA Form 21-8940 in which he stated that he was prevented from securing or following any substantially gainful occupation based on all of his service-connected disabilities.  He reported that he had last worked full-time and became too disabled to work in January 2006.  He last worked as an automotive maintenance worker when he was on active duty with the U.S. Army from July 1969 to January 2006.  See DD Form 214.  The Veteran had not tried to obtain employment since he became too disabled too work as of January 2006.  He had completed two years of college and had not obtained any other education or training since he became too disabled to work.  

At his August 2011 Board hearing, the Veteran testified that he did not work, because he knew that he could not maintain employment.  He said that his specialty was as a mechanic and his inability to bend forward due to his service-connected low back strain prevented him from performing that work.  

In May 2014, the Veteran underwent VA examinations to assess the current severity of all of his service-connected disabilities.  Following an objective evaluation of each of the Veteran's service-connected disabilities, the VA examiner found that the Veteran could not lift more than 25 pounds; could not perform repetitive lifting from 15 to 25 pounds more than six times per hour; could not climb ladders; could not operate a forklift or machinery; could not perform repetitive back bending tasks more than six times per hour; could not stand or walk for more than 15 minutes at a time; and could not perform keyboard work for more than 30 minutes per hour.  Based on these findings, the VA examiner concluded that the Veteran could function in an occupational environment with limitations.  

The current record does not show unemployability.  The evidence demonstrates that the Veteran is physically capable of functioning in an occupational environment with limitations despite his service-connected disabilities.  Although the Veteran has multiple service-connected disabilities, most of those disabilities have been deemed noncompensable.  Furthermore, his compensable service-connected disabilities have not been shown to be severe enough to warrant higher evaluations that would demonstrate that the Veteran's level of functioning had been significantly diminished.  Nevertheless, the Board also considered the Veteran's competent and credible statements that he could not perform mechanic work because his low back strain impacted his ability to perform work that required him to bend forward.  Indeed, the May 2014 VA examiner found that such activity would be limited.  However, the Veteran has some level of higher education.  Moreover, the Veteran admitted that he had made no attempts to obtain employment assuming that he would be unable to maintain any employment.  The lack of employment does not mean that the Veteran is unemployable.  The Veteran has not provided any evidence that he would not be able to secure or follow substantially gainful employment due to his service-connected disabilities.  

To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  Indeed, there is no evidence of marked interference with unemployment or frequent periods of hospitalization that would indicate that such referral was warranted.  See 38 C.F.R. § 3.321(b)(1).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a 20 percent evaluation, but no higher, prior to July 25, 2008, for a left shoulder disability is granted.

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability is denied.

Entitlement to a 20 percent evaluation, but no higher, prior to July 25, 2008, for low back strain is granted.

Entitlement to an evaluation in excess of 20 percent for low back strain is denied.

Entitlement to a TDIU is denied.  



____________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


